Justice MARQUEZ,
concurring in part
and concurring in the judgment.
22 To the extent that the majority relies here on its decision in Allen v. People, 2013 CO 44, 307 P.3d 1102, I write separately to note my disagreement with that opinion. Maj. op. 119-10; Allen, 1183-89 (Marquez, J., concurring in the judgment). Nonetheless, I concur in the remainder of the opinion and in the judgment today because I agree with the majority that Gallegos had not "established a relationship" with the vietim primarily for the purpose of sexual victimization by living with the victim and treating her as his stepdaughter for the three years preceding the assault. Maj. op. 1 18.